JOHNSON, J.,
would grant the writ for the following reasons:
It is well settled that Louisiana courts must allow criminal defendants to wear civilian clothing during trial. Reasonable delay is appropriate to accommodate a defendant’s right to be tried in his own clothes and moreover, works no hardship on the state, State v. Spellman, 562 So.2d 455, 456 (La.1990).
The record reflects that defendant’s counsel informed the trial court that they were waiting for defendant’s family to bring civilian clothing to the court. Rather than granting a short recess, the trial proceeded, and defendant was compelled to stand trial in prison attire.
Compelling a criminal defendant to stand trial in readily identifiable prison attire is inherently prejudicial. I would grant defendant’s writ application and remand this case to the trial court for an evidentiary hearing.